Case 2:19-cv-00505-KJD-DJA Document 131 Filed 06/29/20 Page 1 of 5

l Patrick G. Byrne (Nevada Bar #7636)
Alex L. Fugazzi (Nevada Bar #9022)
2 V.R. Bohman (Nevada Bar #13075)
SNELL & WILMER L.L.P.

3 3883 Howard Hughes Parkway, Suite 1100
Las Vegas, Nevada 89169

4 || Telephone: 702.784.5200

Facsimile: 702.784.5252

5 || Email: pbyrne@swlaw.com
afugazzi@swlaw.com

6 vbohman@swlaw.com

7 || Additional Counsel on Signature Block

8 || Attorneys for Defendants John J. Hagenbuch, Ray R.
Irani, Jay L. Johnson, Robert J. Miller, Patricia

9 Mulroy, Clark T. Randt, Jr., Alvin V. Shoemaker,
Matthew Maddox, J. Edward Virtue, D. Boone

10 Wayson, Craig S. Billings, and Wynn Resorts, Ltd.

 

 

416 || STEPHEN A. WYNN, MATTHEW
MADDOX, KIMMARIE SINATRA, D.

17 || BOONE WAYSON, ALVIN V.
SHOEMAKER, JOHN J. HAGENBUCH,

18 || ROBERT J. MILLER, RAY R. IRANI,
PATRICIA MULROY, CLARK T. RANDT,
19 || JR., JAY L. JOHNSON, MARC D. SCHORR,
J. EDWARD VIRTUE, STEPHEN COOTEY,
20 |} and CRAIG S. BILLINGS,

 

11 UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
o| DUSTIN GAJ, Derivatively on Behalf of ) Case No, 2:19-cv-00505-KJD-DJA
& a WYNN RESORTS, LIMITED,
= O¢ Hon. Kent J. Dawson
aes Plaintiff,
Oy ss v. NOTICE OF DISMISSAL OF
a3)": RELATED APPEAL
e 5
OO! z

2] Defendants,
22 -and-

23 WYNN RESORTS, LTD., a Delaware
Corporation,

Name et ee ee ee ee ee ee i ee Se! i ee ne” ee a et

 

24 .
Nominal Defendant.
25
26 I ///
27 | ///

28 || ///

 

#

 
Snell & Wilmer

 

LLP
LAW OFFICES

 

Parkway, Suite 1100

Vegas, Nevada 89169
702,784,5200

3883 Howard Hughes
Las \

10
11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00505-KJD-DJA Document 131 Filed 06/29/20 Page 2 of 5

Defendants John J. Hagenbuch, Ray R. Irani, Jay L. Johnson, Robert J. Miller, Patricia
Mulroy, Clark T. Randt, Jr., Alvin V. Shoemaker, Matthew Maddox, J. Edward Virtue, D. Boone
Wayson, Craig S. Billings, and Wynn Resorts, Ltd. (“Defendants”) hereby respectfully submit
this Notice of Dismissal of Related Appeal.

On November 27, 2019, the parties to In re Wynn Resorts, Ltd. Derivative Litigation, Case
No. A-18-769630-B (the “State Derivative Action” or “DiNapoli Action”) agreed to, reduced to
writing, and fully executed a settlement agreement (the “State Court Settlement”) resolving all
claims made in that case, as well as claims made, or that could have been made, in other
derivative actions in state and federal court. The State Court Settlement was subject to the review
and objection of shareholders, and ultimate approval of the Eighth Judicial District Court of
Nevada, Clark County. Out of all the Company’s shareholders representing well over
100,000,000 outstanding shares, only two shareholders objected to the State Court Settlement:
Plaintiff Dustin Gaj in this action, and Dennis Rosen, a plaintiff who had filed a separate
derivative action in state court!. After considering their written objections, and listening to
extensive oral argument at the fairness hearing, the court in the State Derivative Action ultimately
rejected Gaj’s and Rosen’s objections and approved the State Court Settlement.

Rightly recognizing that approval of State Court Settlement effectively resolved all other
pending derivative lawsuits and claims, the plaintiffs in the federal derivative action styled In re
Wynn Resorts, Limited Derivative Litigation, Case. No. 2:18-cv-00293, immediately stipulated to
dismiss that action with prejudice. Similarly, upon notice of approval of the State Court
Settlement, this Court entered an order “deny[ing] the pending motions to dismiss as moot with
the caveat that if the state court settlement is rejected, Defendants may renew the motions to
dismiss by filing a notice of renewal with the Court (refiling or re-briefing will not be

necessary).” (Dkt. #109, Order dated March 23, 2020.)

 

| At the time they filed their objections, Plaintiff Gaj owned just one share in the Company, and Mr. Rosen owned
just ten.

-ii-

 

 
Snell & Wilmer

 

LL
LAW OFFICES
3883 Howard Hughes Parkway, Suite 1100

 

89169

Vegas, Nevada
702.784.5200

Las

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00505-KJD-DJA Document 131 Filed 06/29/20 Page 3 of 5

Only one person appealed the state court’s approval of the State Court Settlement: Rosen.

However, on June 25, 2020, the Nevada Supreme Court dismissed Rosen’s appeal, finding that:

[A]lthough appellant [Rosen] filed his own related [derivative] action and
objected to the settlement of the DiNapoli action, he failed to intervene in the
DiNapoli action, and therefore, is not a party with standing to appeal.

(Ex. A, Order Dismissing Appeal dated June 25, 2020.) Accordingly, with no other appeals filed,
the State Court Settlement is now final and cannot be “rejected.”

In light of the Nevada Supreme Court’s June 25, 2020 Order, which, again, dismisses the
only appeal of the State Court Settlement, Defendants respectfully request that this Court
immediately dismiss this rogue derivative action, as this Court intimated it would in the Order
Denying Motions to Dismiss as Moot (Dkt. #109.) There is no reason to give any more credence
to Gaj’s attempt to resurrect a derivative claim that everyone agrees—including the other
derivative plaintiffs, the state court that rejected Gaj’s objection and approved the Settlement, and
this Court in denying the motions to dismiss as moot—was released and resolved through the

State Court Settlement.

- iii -

 

 
Snell & Wilmer

 

LLP.
LAW OFFICES

3883 Howard Hughes Parkway, $

 

vite 1100

as Vegas, Nevada B9169
702.784.5200

L

wn & ww th

aN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00505-KJD-DJA Document 131 Filed 06/29/20 Page 4 of 5

DATED: June 29, 2020

 

SNELL & WILMER L.L.P.
/s/ V.R. Bohman

 

Patrick G. Byrne (Nevada Bar #007636)
Alex L. Fugazzi (Nevada Bar #9022)

V.R. Bohman (Nevada Bar #13075)
SNELL & WILMER L.L.P.

3883 Howard Hughes Parkway, Suite 1100
Las Vegas, Nevada 89169

KIRKLAND & ELLIS LLP

Mark Holscher (Pro Hac Vice admitted)

Michael J. Shipley (Pro Hac Vice admitted)

Kirkland & Ellis LLP

555 S. Flower Street

Los Angeles, California 90071

Telephone: 213.680.8190

Facsimile: 213.808.8097

Email: mark.holscher@kirkland.com
michael.shipley@kirkland.com

Matthew Solum (Pro Hac Vice admitted)
Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022-4611
Telephone: 212.446.4688

Facsimile: 212.446.4900

Email: matthew.solum@kirkland.com

Attorneys for Defendants John J. Hagenbuch,
Ray R. Irani, Jay L. Johnson, Robert J. Miller,
Patricia Mulroy, Clark T. Randt, Jr., Alvin V.
Shoemaker, Matthew Maddox, J, Edward Virtue,
D. Boone Wayson, Craig S. Billings, and Wynn
Resorts, Ltd.

 
Snell & Wilmer

 

LLP.
LAW OFFICES
ard Hughes Parkway, Suite

 

1100

Las Veens, Nevada 89169
702.784.5200

3883 How

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00505-KJD-DJA Document 131 Filed 06/29/20 Page 5of5

CERTIFICATE OF SERVICE
On the below date, I served the foregoing document on all parties appearing in this case
when filing said document through the court’s PACER system with automatic e-service on all

persons who have registered for e-service on PACER for this case.

Date: June 29, 2020 /s/ D’Andrea Dunn
An employee of Snell & Wilmer LLP.

 

 
